— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kellam, J.), rendered November 4, 1987, convicting him of criminal possession of a weapon in the fourth degree, assault in the third degree and harassment, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
By not applying for relief from the verdict, the defendant failed to preserve for appellate review his claim that the trial *475court erred in failing to comply with CPL 320.20 (5) (see, People v Hampton, 124 AD2d 675; People v Wachs, 93 AD2d 846). Moreover, given that defense counsel, at the close of the testimony and in support of a motion to dismiss asked the trial court to consider "any appropriate lesser-included charges”, and indeed, the court found the defendant guilty of assault in the third degree, a lesser included charge, reversal of the judgment in the interest of justice is not warranted (see, People v Hampton, supra; People v Montgomery, 116 AD2d 669; People v James, 93 AD2d 893). Brown, J. P., Eiber, Kooper and Rosenblatt, JJ., concur.